DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "a screening surface".  There is improper antecedent basis for this limitation in the claim.  The claims already “a screen assembly” with a “synthetic screening surface” in base claim 1, thus it is unclear if Applicant is redefining the screen assembly, or otherwise, in claim 2.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-4 and 30-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wojciechowski (US 2013/0313168).
Wojciechowski (fig. 1, 2, 21-24) teaches a screening apparatus comprising:
 (re: claim 1) a screen assembly (16) having a synthetic screening surface, the synthetic screening surface having openings having sizes in a range from approximately 35 microns to approximately 1,000 microns (fig. 2, 24B showing modular screen assembly; para. 141, 146, 147 teaching that thermoplastic is used to injection mold screen elements and that screen openings may range from 43-2000 microns depending on the screening application);
Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2111.04 (stating that claim scope may not be limited by claim language, such as “wherein” clauses, that do not limit a claim to a particular structure), 2114 (stating that manner of operating a device does not Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of 
(re: certain elements of claim 1) 
wherein the screen assembly is configured to be attached to a frame of a screen basket such that the synthetic screening surface is located on the outside of the screen basket (fig. 22, 24 showing removable modular screen assembly; para. 173-178, 199 teaching screen assembly may be configured for use for wet or dry applications with various attachment means for decks and/or multiple screening baskets);
wherein the screen basket is configured to be secured in a fixed vertical configuration, and the screening surface is configured to separate an oversize material from an undersize material by allowing undersize material to flow into the screen basket while preventing oversize material from entering the screen basket (Id.),
wherein the synthetic screening surface is configured to separate carbon or resin from a slurry of carbon-in-leach (CIL), carbon-in-pulp (CIP), resin-in-leach (RIL), or resin-in-pulp (RIP) material as fluid flows from outside the screen basket to inside  the screen basket due to a static pressure differential between fluid outside relative to fluid inside the screen basket such that carbon or resin is retained on the synthetic screening surface (para. 20, 199 teaching that screen elements may be utilized use in broad variety of wet or dry applications including in the pulp industry).
Wojciechowski further teaches
(re: claim 2) wherein the screen assembly includes:
a case including a holder section (near 68, 76) and an attachment section (near 40, 42);

wherein the screen assembly includes: 
a framework having structural members that form grid openings (fig. 1, 24); and
 screen elements secured to the framework forming the synthetic screening surface (Id.);
(re: claim 3) wherein the screen elements are formed of a thermoplastic material (para. 0141, 146, 147); 
(re: claim 4) wherein the screen elements comprise a single injection molded piece integrally formed by injection molding of a thermoplastic material (Id.).

Wojciechowski (fig. 1, 2, 21-24) further teaches a screening apparatus, comprising:
 (re: claim 30) a screen, having a synthetic screening surface (fig. 21, 24A showing screen including modular elements; para. 173-178; para. 141, 146, 147 teaching that thermoplastic is used to injection mold modular screen elements).  Here, the device cited above is certainly capable of 
(re: certain elements of claims 30 and 40)  configured to be attached to a grid frame such that the synthetic screening surface is located on the outside of the grid frame (fig. 22, 24 showing removable modular screen assembly; para. 173-178, 199 teaching screen assembly may be configured for use for wet or dry applications with various attachment means for decks and/or multiple screening baskets),
 the synthetic screening surface configured to separate carbon or resin from a slurry of CIL, CIP, RIL, or RIP material as fluid flows from outside the grid frame to inside  
wherein the grid frame has a cylindrical configuration (para. 20, 173-178, 199 teaching that screen elements may be utilized in broad variety of wet or dry applications including in the pulp and paper industry and may be attached to screening baskets).
Wojciechowski further teaches
(re: claim 31) wherein the synthetic screening surface includes a thermoset material (para. 141, 146, 147); 
(re: claim 32) wherein the screen includes a plurality of screening openings each having a length L that has a magnitude in a range from approximately 6Attorney Docket No. 13912.011US4 0.7 mm to approximately 2 mm, and a width W that has a magnitude in a range of about 35 microns to about 150 microns (Id.);  
(re: claim 33) wherein the synthetic screening surface includes a thermoplastic material (Id.);
(re: claim 34) the synthetic screening surface includes a polyurethane material having openings having sizes in a range from approximately 35 microns to approximately 4,000 microns (Id.);
(re: claim 35) wherein the screen is a single injection-molded piece (Id.);
(re: claim 36) wherein the synthetic screening surface has a corrugated shape (fig. 21);  
(re: claim 37) wherein the screen covers a plurality of the openings of the grid frame (cf. fig. 21, 22, 24B);  
(re: claim 38) wherein the screen includes a plurality of separate screen members (Id.);  

wherein each side edge portion includes a cast-in structural member that is configured to mechanically couple with a transversal member or a longitudinal member of the grid frame to thereby attach the separate screen member to the grid frame (fig. 1A showing that screen elements may include structural side edge portions 12; para. 145).  


Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejections set forth above.  In particular, Examiner notes that the bulk of the amended claims-as previously noted--pertain to the functional use of the screen elements that do not add distinguishing structural features to the claims.   Applicant argues that the feature of “configured to be attached to a grid frame such that the synthetic screening surface is located on the outside of the grid frame” (claim 30) is a distinguishing feature.  Examiner notes, however, that the grid frame is not an actual structural element of the claimed invention and, the cited prior art only needs to be capable of being “attached to a grid frame”.  Further, the action specifically cites to figures 22 and 24 that show that the modular screening surface may be attached to an underlying grid frame and the specification further teaches that the modular screen elements may be configured and attached to frames with a variety of attachment means  (supra, fig. 22, 24 showing removable modular screen assembly; para. 173-178, 199 teaching screen assembly may be configured for use for wet or dry applications with various attachment means for decks and/or multiple screening baskets).  Indeed, the prior art as cited teaches a broad array of functional uses for the screen elements that include the oil and gas, mining and the paper and pulp industries, thus it is unclear how Applicant can argue that the cited prior art is not capable of functioning as claimed.  Consequently, as a reasonable interpretation of the prior art undermines Applicant’s arguments, the claims stand rejected. 

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.




Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
May 5, 2021